DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 09/16/2019, 12/03/2019 and 02/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16-22,24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gruendl et al. (US 2010/0289348) in view of Calley et al. (US 8952590).
Regarding claim 16, Gruendl et al. discloses:
A claw pole (32, para 49) stator (12) for a transversal flux motor (paras 3-4), the claw pole stator comprising: 
a circumferential direction, an axial direction and a radial direction (Figs 1-8); 
a plurality of segments (30a-c, para 52) positioned next to one another along said circumferential direction (Fig 5); 
each of said segments extending from an inner circumferential surface along said radial direction to an outer circumferential surface (Fig 5), 
each of said segments (30a-c) being delimited in said circumferential direction by a first side surface and a second side surface (38a,b,Fig 3), and each of said segments being delimited in said axial direction by a first end surface and a second end surface (34a,b,Figs 2,4,5,8); 
each of said segments (30a-c) being connected at said side surfaces (38a,b) to at least one other segment (Fig 5).
Gruendl et al. do not disclose said segments including mutually adjacent segments contacting each other at a first contact surface on said first side surface or at 
Calley et al. discloses a device with said segments including (710-1, Fig 7A) mutually adjacent segments contacting each other at a first contact surface (see annotated Fig 7A below) on said first side surface (by 715) or at a second contact surface on said second side surface, forming a form-locking connection at said contact surfaces in said circumferential direction, to provide a mechanical connection between the segments.

    PNG
    media_image1.png
    877
    730
    media_image1.png
    Greyscale

Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Gruendl et al. to have said segments including (30a-c) mutually adjacent segments contacting each other at a first contact surface on said first side surface (38a,b) or at a second contact surface on said second 
The motivation to do so is that it would allow one to provide a mechanical connection between the segments (C23 –claim 1 of Calley et al.).

	Regarding claim 17/16, Gruendl et al. do not disclose wherein at least one of said contact surfaces between a first radius and a second radius extends along said radial direction with a meandering shape. 
Calley et al. discloses wherein at least one of said contact surfaces between a first radius and a second radius extends along said radial direction with a meandering shape (see annotated Fig above).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Gruendl et al. in view of Calley et al. wherein at least one of said contact surfaces between a first radius and a second radius extends along said radial direction with a meandering shape.
The motivation to do so would be based on available space and desired size of the machine.

	Regarding claim 18/17, Gruendl et al. in view of Calley et al. do not disclose
wherein said at least one contact surface has a minimum curvature radius of at least 1 mm [millimeter] along said meandering shape. 

Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Gruendl et al. in view of Calley et al. wherein said at least one contact surface has a minimum curvature radius of at least 1 mm [millimeter] along said meandering shape.
The motivation to do so would be based on available space and desired size of the machine.

Regarding claim 19/17, Gruendl et al. do not disclose wherein said at least one contact surface has an exclusively curved shape along said meandering shape. 
Calley et al. discloses wherein said at least one contact surface has an exclusively curved shape along said meandering shape (see annotated Fig above).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Gruendl et al. in view of Calley et al. wherein said at least one contact surface has an exclusively curved shape along said meandering shape.
The motivation to do so would be based on available space and desired size of the machine.


wherein said at least one contact surface extends along said meandering shape over a length being greater by a factor of at least 1.5 than a distance between said first radius and said second radius along said radial direction. 
However since Calley et al. clearly disclose the contact surfaces to have curvatures and meandering shape, a skilled artisan would have readily recognized the benefit of wherein said at least one contact surface extends along said meandering shape over a length being greater by a factor of at least 1.5 than a distance between said first radius and said second radius along said radial direction, since it would be based on available space, desired size of the machine.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Gruendl et al. in view of Calley et al. wherein said at least one contact surface extends along said meandering shape over a length being greater by a factor of at least 1.5 than a distance between said first radius and said second radius along said radial direction.
The motivation to do so would be based on available space and desired size of the machine.

Regarding claim 21/16, Gruendl et al. discloses wherein each of said segments includes a plurality of poles (32, para 50). 

Regarding claim 22/16, Gruendl et al. in view of Calley et al. do not disclose
wherein each of said segments has exactly one pole. 
However it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Gruendl et al. in view of Calley et al. wherein each of said segments has exactly one pole.
The motivation to do so would be based on ease of maintenance, repair and cost of parts.

Regarding claim 24/16, Gruendl et al. discloses wherein all of said segments are identically constructed (Fig 5). 

Regarding claim 25/21, Gruendl et al. in view of Calley et al. do not literally disclose wherein: said outer circumferential surface or said inner circumferential surface of said segments form a cylindrical contour; said poles of said segments form a circumferential surface of said outer circumferential surface and said inner circumferential surface; and said circumferential surface has a deviation from said cylindrical contour of at most 50 .mu.m. 
However since Calley et al. clearly disclose wherein: said outer circumferential surface or said inner circumferential surface of said segments form a cylindrical contour; said poles of said segments form a circumferential surface of said outer circumferential surface and said inner circumferential surface.

The motivation to do so would be based on available space and desired size of the machine.


Regarding claim 26, Gruendl et al. discloses:
A segment (30a-c, para 52) for a claw pole stator (12, 32, para 49), the segment comprising: 
an inner circumferential surface and an outer circumferential surface defining a radial direction therebetween along which the segment extends (Figs 1-8); 
a first side surface (38a) and a second side surface (38b) delimiting the segment a circumferential direction; 
a first end surface and a second end surface delimiting the segment in an axial direction (34a,b,Figs 2,4,5,8); 
said first side surface and said second side surface (38a,b) configured to connect the segment to at least one other segment (Fig 5). 

Calley et al disclose said second side surface having a second contact surface permitting mutually adjacent segments (710-1, Fig 7A) to contact each other at one of said first or second contact surfaces; and said contact surfaces of adjacently positioned segments having complementary shapes providing a form-locking connection in said circumferential direction (see annotated Fig 7A above), to provide a mechanical connection between the segments.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Gruendl et al. to have said first side surface having a first contact surface and said second side surface having a second contact surface permitting mutually adjacent segments to contact each other at one of said first or second contact surfaces; and said contact surfaces of adjacently positioned segments having complementary shapes providing a form-locking connection in said circumferential direction, as Calley et al. discloses.
The motivation to do so is that it would allow one to provide a mechanical connection between the segments (C23 –claim 1 of Calley et al.).

Regarding claim 27/26, Gruendl et al. do not disclose wherein at least one of said contact surfaces extends parallel to said axial direction.

Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Gruendl et al. in view of Calley et al. wherein at least one of said contact surfaces extends parallel to said axial direction, as Calley et al. discloses.
The motivation to do so is that it would allow one to provide a mechanical connection between the segments (C23 –claim 1 of Calley et al.).

Regarding claim 28/26, Gruendl et al. disclose which further comprises: a base surface (between the 32’s in Fig 3); a pole (32) extending from said base surface along said axial direction and simultaneously having a taper (32’s are tapered); said pole having a largest cross-sectional area and a smallest cross-sectional area each being transverse to said axial direction in a region of said taper (Fig 3).
Gruendl et al. in view of Calley et al. do not disclose a ratio of said largest cross-sectional area to said smallest cross-sectional area being at least 2. 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Gruendl et al. in view of Calley et al. to have a ratio of said largest cross-sectional area to said smallest cross-sectional area being at least 2.
The motivation to do so would be based on available space, desired size of the machine and desired power of the machine (since the airgap is directly related to the magnetic flux flowing between the rotor and stator).

Regarding claim 29/1, Gruendl et al. disclose. A transversal flux motor, comprising: a rotor; a stator (12) including at least first and second claw pole stators (Fig 2) according to claim 1; said first claw pole stator having first poles and said second claw pole stator having second poles (Fig 2); and said first poles and said second poles (32) being alternatingly positioned along said circumferential direction, adjacent one another and overlapping one another in said axial direction (Fig 2). 

Regarding claim 30/29, Gruendl et al. disclose wherein: said rotor (14) extends annularly and has a multiplicity of permanent magnets disposed along said circumferential direction (Figs 1-8, para 50); said rotor and said stator form an air gap therebetween (Fig 1) extending in said circumferential direction.
Gruendl et al. in view of Calley et al. do not disclose said air gap extends over at most 350 .mu.m [micrometer] in said radial direction and has a deviation of at most 50 .mu.m.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Gruendl et al. in view of Calley et al. wherein: said air gap extends over at most 350 .mu.m [micrometer] in said radial direction and has a deviation of at most 50 .mu.m.
The motivation to do so would be based on available space, desired size of the machine and desired power of the machine (since the airgap is directly related to the magnetic flux flowing between the rotor and stator).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruendl et al. (US 2010/0289348) in view of Calley et al. (US 8952590), further in view of Kato et al (US 20180262142).
Regarding claim 23/16, Gruendl et al. in view of Calley et al. do not disclose
wherein each of said segments is a powder-metallurgically pressed and heat-treated segment. 
Kato et al. teach wherein each of said segments is a powder-metallurgically pressed and heat-treated segment (para 81), for the purpose of manufacturing a motor.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Gruendl et al. in view of Calley et al. wherein each of said segments is a powder-metallurgically pressed and heat-treated segment, as Kato et al. teach.
The motivation to do so is that it would allow one to manufacture a motor (Paras 80,81 of Kato et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/           Primary Examiner, Art Unit 2834